DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed February 25, 2022 are acknowledged.
Examiner acknowledges amended claim 1.
The rejection of claim 1-2 and 5-8 under 35 U.S.C. 103 as being unpatentable over Tanaka et al., U.S. Pre Grant Publication 2011/0038788 is overcome by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ise et al., JP H11-217734.
	Regarding claims 1-2 and 5-8, Ise discloses a carbon fiber reinforced composite [0001].  Paragraph 0082 discloses a composite comprising a carbon fiber and a matrix resin.  Paragraph 0020 discloses that the carbon fiber has a crystal size, Lc, ranging 15 < Lc < 25 (in angstroms).  Paragraph 0021 discloses a crystal orientation ranging > 21.933 x log (Lc) + 55.976.  Paragraph 0027 discloses a single fiber diameter of 4 to 8 μm.  Paragraph 0028 discloses a tensile strength of 6.3 GPa or more.  Paragraph 0011 discloses a tensile elastic modulus ranging 200 < YM < 340. Paragraph 0029 discloses a specific gravity of 1.76 or less. The carbon fiber of Ise reads on claims 1 and 2 when
Lc is 15 angstroms
single fiber diameter of 5 μm
specific gravity of 1.76 g/cm3
15 angstroms/ 5 μm = 3
Crystal orientation   21.933 x log (15 angstroms) + 55.976 =  81.77
Tensile strength 8.5 GPa = 8500 MPa as (tensile strength has a range of 6.3 GPa or more)
(8500 MPa) x (5 μm) x (15 angstrom) = 6.375 x 105.
Tensile modulus is 200 GPa = 200,000 MPa
(8500 MPa) x (5 μm) x (200,000 MPa) = 8.5 x 109.  Applicant’s claims are not specific to the strand tensile strength and the strand tensile modulus.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05. 


7.	 Claims 3-4 are allowed. Applicant claims a method for producing a carbon fiber as
recited in claim 3. The closest prior art, Yoshikawa et al., U.S. Pre Grant Publication
2010/0252438, teaches a method for producing a carbon fiber wherein an acrylonitrile fiber precursor bundle is oxidized to yield a fiber density of 1.36 g/cm? wherein the fibers have a
diameter of 9.0 um [0128-0129]; and the oxidized fiber is subjected to a carbonization treatment
in an inert atmosphere in a first carbonizing furnace; and then further subjecting the resultant
fiber to carbonization in an inert atmosphere in a second carbonizing furnace while applying a
tension of 33.7 MPa [304110 cN/dtex = 310.105 mg/dtex] to the fiber at a temperature of 800 °C
and the electric quantity to the fiber is 30 C per 1 gram [30 J h/g] [0136]. Yoshikawa fails to
teach or suggest a precursor fiber diameter ranging from 10 um to 14 um. Also, Yoshikawa fails
to teach or suggest that the tension applied in the second carbonization treatment ranges from
160 mg/dtex to 300 mg/dtex at a temperature range of 300 °C/min to 600 °/min with an integral
quantity of heat given to the oxidized fiber ranging from 80 to 105 J h/g [80 to 105 C/g].

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786